UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1666


JAMES EDWARD MCCONNELL; KIM MCCONNELL,

                     Plaintiffs - Appellants,

              v.

WATAUGA COUNTY; DEPARTMENT OF SOCIAL SERVICES WATAUGA
COUNTY; THOMAS HUGHES; JENNIFER SMITH; JESSICA WINEBARGER;
CHAD SLAGLE; LEN D. HAGAMAN; WATAUGA COUNTY SHERIFF’S
DEPARTMENT; JASKA H. ROMINGER; WESTERN SURETY COMPANY,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Max O. Cogburn, Jr., District Judge. (5:17-cv-00195-MOC-DCK)


Submitted: January 13, 2020                                       Decided: January 24, 2020


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William E. Moore, Jr., GRAY, LAYTON, KERSH, SOLOMON, FURR & SMITH, PA,
Gastonia, North Carolina, for Appellants. Bradley O. Wood, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Edward McConnell and Kim McConnell appeal from the district court’s

order granting summary judgment in favor of the Defendants on their civil action asserting

claims under 42 U.S.C. §§ 1983, 1985 and 1986 (2018), and related state-law claims arising

from the arrest and prosecution of James McConnell on state criminal charges of which he

was later acquitted. The McConnells also appeal the district court’s order affirming the

magistrate judge’s order denying their motion to compel and granting one of the

defendant’s motion for a protective order. We have reviewed the record included on

appeal, as well as the parties’ briefs, and we find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. McConnell v. Watauga Cty., No. 5:17-

cv-00195-MOC-DCK (W.D.N.C. May 9, 2019; May 31, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2